Exhibit 21.1 KINDER MORGAN, INC. Subsidiaries of the Registrant 1108437 Alberta Ltd. 3071978 Nova Scotia Company 6043445 Canada Inc. 6048935 Canada Inc. Agnes B Crane, LLC Arrow Terminals B.V. Arrow Terminals Canada B. V. Arrow Terminals Canada Company Audrey Tug LLC Betty Lou LLC Calnev Pipe Line LLC Carbon Exchange LLC Central Florida Pipeline LLC CIG Trailblazer Gas Company, L.L.C. Colton Processing Facility Cortez Capital Corporation Cortez Pipeline Company (50%) Coyote Gas Treating Limited Liability Company Cypress Interstate Pipeline LLC formerly Kinder Morgan Cypress Pipeline LLC Dakota Bulk Terminal, Inc. Deeprock Development, LLC Deeprock North, LLC Delta Terminal Services LLC Devco USA, L.L.C. Dietze Products LLC (20%) Eagle Ford Crossover LLC (50%) Eagle Ford Gathering LLC (50%) Elizabeth River Terminals LLC Emory B Crane, LLC Endeavor Gathering LLC (40%) ExPlatte Holdings Inc. Express GP Holdings Ltd. Express Holdings (Canada) Limited Partnership Express Holdings (USA) Inc. Express Pipeline Limited Partnership Express Pipeline LLC Express Pipeline Ltd. Express US Holdings LP Fayetteville Express Pipeline LLC (50%) Fernandina Marine Construction Management LLC Frank L. Crane, LLC General Stevedores GP, LLC General Stevedores Holdings LLC Global American Terminals LLC Globalplex Partners, Joint Venture (50%) Guilford County Terminal Company, LLC (65%) Gulf Energy Gas, LLC Gulf Energy Gathering & Processing, LLC Gulf Energy Marketing, LLC Hampshire LLC HBM Environmental, Inc. Horizon Pipeline Company, L.L.C. (50%) Hydrocarbon Development, LLC I.M.T. Land Corp. ICPT, L.L.C. Interenergy Corporation International Marine Terminals (66.66%) J.R. Nicholls LLC Javelina Tug LLC Jeannie Brewer LLC Johnston County Terminal, LLC (50%) K N Gas Gathering, Inc. K N Natural Gas, Inc. K N TransColorado, Inc. Kellogg Terminal, LLC (50%) Kinder Morgan (Delaware), Inc. Kinder Morgan 2-Mile LLC Kinder Morgan Amory LLC Kinder Morgan Arrow Terminals Holdings, Inc. Kinder Morgan Arrow Terminals, L.P. Kinder Morgan Baltimore Transload Terminal LLC Kinder Morgan Bison ULC Kinder Morgan Border Pipeline LLC Kinder Morgan Bulk Terminals, Inc. Kinder Morgan Cameron Prairie Pipeline LLC Kinder Morgan Canada CO2 ULC Kinder Morgan Canada Company Kinder Morgan Canada Inc. Kinder Morgan Canada Terminals Limited Liability Partnership Kinder Morgan Carbon Dioxide Transportation Company Kinder Morgan CO2 Company, L.P. Kinder Morgan Cochin LLC Kinder Morgan Cochin ULC Kinder Morgan Columbus LLC Kinder Morgan Commercial Services LLC Kinder Morgan Crude Oil Pipelines LLC Kinder Morgan Cushing LLC Kinder Morgan Dallas Fort Worth Rail Terminal LLC Kinder Morgan Eagle Ford LLC Kinder Morgan Edmonton Terminals ULC Kinder Morgan Endeavor LLC Kinder Morgan Energy Partners, L.P. Kinder Morgan Finance Company LLC Kinder Morgan Fleeting LLC Kinder Morgan Foundation (nonprofit) Kinder Morgan G. P., Inc. Kinder Morgan Gas Natural de Mexico S. de R.L. de C.V. Kinder Morgan Heartland ULC Kinder Morgan Holdco DE Inc. Kinder Morgan Illinois Pipeline LLC Kinder Morgan Interstate Gas Transmission LLC Kinder Morgan Kansas, Inc. Kinder Morgan KMAP LLC Kinder Morgan Las Vegas LLC Kinder Morgan Linden Transload Terminal LLC Kinder Morgan Liquids Terminals LLC KINDER MORGAN, INC. Subsidiaries of the Registrant (continued) Kinder Morgan Liquids Terminals St. Gabriel LLC Kinder Morgan Louisiana Pipeline Holding LLC Kinder Morgan Louisiana Pipeline LLC Kinder Morgan Marine Services LLC Kinder Morgan Materials Services, LLC Kinder Morgan Mid Atlantic Marine Services LLC Kinder Morgan NatGas Operator LLC Kinder Morgan North Texas Pipeline LLC Kinder Morgan Operating L.P. “A” Kinder Morgan Operating L.P. “B” Kinder Morgan Operating L.P. “C” Kinder Morgan Operating L.P. “D” Kinder Morgan Pecos LLC Kinder Morgan Petcoke GP LLC Kinder Morgan Petcoke LP LLC Kinder Morgan Petcoke, L.P. Kinder Morgan Pipeline LLC Kinder Morgan Pipeline Services of Mexico S. de R.L. de C.V. Kinder Morgan Pipelines (USA) Inc. Kinder Morgan Port Manatee Terminal LLC Kinder Morgan Port Sutton Terminal LLC Kinder Morgan Port Terminals USA LLC Kinder Morgan Production Company LLC Kinder Morgan Rail Services LLC Kinder Morgan River Terminals LLC Kinder Morgan Seven Oaks LLC Kinder Morgan Southeast Terminals LLC Kinder Morgan Tank Storage Terminals LLC Kinder Morgan Tejas Pipeline LLC Kinder Morgan Terminals, Inc. Kinder Morgan Texas Gas Services LLC Kinder Morgan Texas Pipeline LLC Kinder Morgan Texas Terminals, L.P. Kinder Morgan TransColorado LLC Kinder Morgan TransColorado, Inc. Kinder Morgan Transmix Company, LLC Kinder Morgan Treating LP Kinder Morgan Urban Renewal, L.L.C. Kinder Morgan W2E Pipeline LLC Kinder Morgan Wink Pipeline LLC KinderHawk Field Services LLC (50%) KM Crane LLC KM Decatur, Inc. KM Express LLC KM Gathering LLC KM Insurance Ltd. KM International Services, Inc. KM Kaskaskia Dock LLC KM Liquids Terminals LLC KM North Cahokia Land LLC KM North Cahokia Special Project LLC KM North Cahokia Terminal Project LLC KM Ship Channel Services LLC KM Treating GP LLC KM Upstream LLC KMBT LLC KMEP Canada ULC KN Telecommunications, Inc. Knight Power Company LLC Lomita Rail Terminal LLC Midcontinent Express Pipeline LLC (50%) Mid-Ship Group LLC (25%) Milwaukee Bulk Terminals LLC MJR Operating LLC Mr. Bennett LLC Mr. Vance LLC Nassau Terminals LLC Natural Gas Pipeline Company of America LLC NGPL Canyon Compression Co. LLC NGPL HoldCo Inc. NGPL PipeCo LLC (20%) North Cahokia Industrial, LLC (50%) North Cahokia Real Estate, LLC (17.46%) North Cahokia Terminal, LLC (50%) Northeast Express Pipeline LLC (66.66%) NS 307 Holdings Inc. Paddy Ryan Crane, LLC Pecos Carbon Dioxide Transportation Company (69.27%) Pinney Dock & Transport LLC Plantation Pipe Line Company (51%) Plantation Services, LLC (51%) Platte Pipe Line Company Queen City Terminals, Inc. Rahway River Land LLC Razorback Tug LLC RCI Holdings, Inc. Red Cedar Gathering Company (49%) River Consulting, LLC River Terminals Properties GP LLC River Terminals Properties, LP Rockies Express Pipeline LLC (50%) SFPP, L.P. (99.5%) Silver Canyon Pipeline LLC Sonoran Pipeline LLC (50%) Southwest Florida Pipeline LLC SRT Vessels LLC Stellman Transportation, LLC Stevedore Holdings, L.P. Tajon Holdings, Inc. Tejas Gas Systems, LLC Tejas Gas, LLC Tejas Natural Gas, LLC Tejas-Gulf, LLC Texan Tug LLC Trailblazer Pipeline Company LLC Trans Mountain (Jet Fuel) Inc. Trans Mountain Pipeline (Puget Sound) LLC Trans Mountain Pipeline L.P. Trans Mountain Pipeline ULC KINDER MORGAN, INC. Subsidiaries of the Registrant (continued) TransColorado Gas Transmission Company LLC Transload Services, LLC Valley Gas Transmission, LLC Valley Operating, Inc. Western Plant Services, Inc. Wildhorse Energy Partners, LLC (55%)
